DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/01/2021 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25, 28-30, and 32-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0213363 (Cunningham).

22. The drive feature includes a first gear and the driven feature includes a second gear where the first gear is configured to mechanically engage and drive the second gear (FIG. 4B; P0033). 

24. The first bevel gear includes a first plurality of teeth. The second bevel gear includes a second plurality of teeth. The first plurality of teeth of the first bevel gear are configured to mesh with the second plurality of teeth of the second bevel gear such that rotation of the second bevel gear drives articulation of articulation section (FIG. 4B; P0033). 
25. The articulation control has an articulation control knob (wheel 40). The first bevel gear is mechanically coupled with the articulation control knob such that rotation of the articulation control knob is configured to cause concurrent rotation of the rotatable housing using the first and second bevel gears (FIG. 4B; P0033). 
28. The rotatable housing is configured to rotate in a single direction to thereby cause translation of the first and second threaded members in opposite directions (FIG. 4B; P0033). 
29. The rotatable housing comprises a proximal threading and a distal threading (proximal and distal portions of screws 90). The first threaded member is engaged with the proximal threading and the second threaded member is engaged with the distal threading (e.g., see FIG. 4B with first and second followers engaged with proximal and distal portions of screws 90). 
30. The articulation section has first and second translatable members (cables 66, 68). The first translatable member is in communication with the first threaded member (FIG. 4B; P0028 and P0032-P0033). The second translatable member is in communication with the second threaded member (FIG. 4B; P0028 and P0032-P0033). The first translatable member and the 
32. The apparatus has a handle assembly (housing 12) extending proximally from the shaft assembly (FIG. 1). The handle assembly has (i) a pistol grip (handle 48) and (ii) a trigger (handle 46) where the trigger is pivotable toward and away from the pistol grip (FIG. 1; P0025). The articulation control has an articulation control knob (wheel 40) positioned near the trigger such that the articulation control knob and the trigger may both be manipulated by a single hand grasping the pistol grip (FIG. 1). 
33. The articulation control knob is rotatable about an axis of rotation that is oriented perpendicular to the longitudinal axis of the shaft assembly (FIG. 1). 
34. The articulation control assembly has a cylindrical guide (combination of mounting heads 94b and housing 60). The first threaded member and the second threaded member are operable to translate along a length of the cylindrical guide (see housing 60)(FIG. 1 and 4B). The cylindrical guide (see mounting heads 94b) is configured to maintain a rotational position of the first threaded member and the second threaded member (FIG. 1 and 4B; P0032). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0213363 (Cunningham) in view of US 2014/0005701 (Olson).
Cunningham discloses the invention substantially as claimed as discussed above and further discloses its apparatus being an electrosurgical instrument (FIG. 1; P0026) but does not disclose the end effector having an ultrasonic blade with the shaft assembly having an acoustic waveguide. Olson teaches an apparatus in the same field of endeavor where the end effector has an ultrasonic blade and the shaft assembly has an acoustic waveguide (FIG. 47; P0190) for the purpose of ultrasonically treating tissue (FIG. 47; P0190). Olson teaches the acoustic waveguide is acoustically coupled with the ultrasonic blade and includes a flexible portion extending through the articulation section (FIG. 47; P0190). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0213363 (Cunningham) in view of US 2015/0080924 (Stulen).
Cunningham discloses an apparatus (instrument 10) for operating on tissue (P0002), comprising: (a) a shaft assembly (shaft 18), (b) an end effector (end effector 16), (c) an articulation section (articulating distal portion 22), and (d) an articulation control assembly (combination of wheel 40, followers 94, and screw assemblies 86). The shaft assembly defines a longitudinal axis (FIG. 1). The end effector is located at a distal end of the shaft assembly (FIG. 1). The articulation section is coupled with the shaft assembly and is operable to articulate to thereby deflect the end effector from the longitudinal axis (FIG. 5A-5B; P0035). The articulation control assembly comprises: (i) a first threaded member (first follower 94) having a first pitch orientation (interior threaded surface 94a of first follower 94), (ii) a second threaded member (second follower 94) having a second pitch orientation (interior threaded surface 94a of second follower 94), and (iii) an articulation control (combination of wheel 40 and bevel surface 40a). The articulation control is configured to rotate about an axis of rotation to thereby drive articulation of the articulation section by causing translation of the first and second threaded members along a path that is parallel to the longitudinal axis of the shaft assembly (FIG. 4B; P0033-P0034). The axis of rotation of the articulation control is oriented perpendicular to the longitudinal axis of the shaft assembly (FIG. 1 and 4B). 
Cunningham discloses the invention substantially as claimed as discussed above and further discloses its apparatus being an electrosurgical instrument (FIG. 1; P0026) but does not disclose the end effector having an ultrasonic blade or the articulation control having a motor and .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,567 (Hibner). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than claims of this application.
Allowable Subject Matter
Claims 26-27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katrina Stransky can be reached on 571-270-3843.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL

Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771